 Case 2:20-cv-00080-JRG Document 21 Filed 08/10/20 Page 1 of 3 PageID #: 82



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                         §
 EQUIPMENT LLC,                                  §
                                                 §           Case No. 2:20-cv-00080-JRG
                       Plaintiff,                §
                                                 §           JURY TRIAL DEMANDED
        v.                                       §
                                                 §
 TCL CORPORATION; TCL                            §
 COMMUNICATION TECHNOLOGY                        §
 HOLDINGS LIMITED; HUIZHOU TCL                   §
 MOBILE COMMUNICATION CO. LTD.;                  §
 TCT MOBILE INTERNATIONAL LTD;                   §
 and TCL ELECTRONICS HOLDINGS                    §
 LIMITED,                                        §
                                                 §
                       Defendants.               §


                        NOTICE OF APPEARANCE OF COUNSEL

       Notice is hereby given that Robert Benson is appearing as additional counsel for

Defendants TCL Corporation, TCL Communication Technology Holdings Limited, Huizhou TCL

Mobile Communication Co. Ltd., TCT Mobile International Ltd, and TCL Electronics Holdings

Limited (“Defendants”) in this matter. Defendants request that copies of all notices and filings be

provided to Mr. Benson as follows:

                                        Robert Benson
                             Orrick, Herrington & Sutcliffe LLP
                                  2050 Main St., Suite 1100
                                   Irvine, CA 92614-8255
                                  Telephone: 949.567.6700
                                  Facsimile: 949.567.6710
                                 Email: rbenson@orrick.com
Case 2:20-cv-00080-JRG Document 21 Filed 08/10/20 Page 2 of 3 PageID #: 83



                                     Respectfully submitted,

                                     /s/ Robert Benson
                                     Robert Benson
                                     California Bar No. 155971
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     2050 Main St., Suite 1100
                                     Irvine, CA 92614-8255
                                     Telephone: 949.567.6700
                                     Facsimile: 949.567.6710
                                     Email: rbenson@orrick.com

                                     Attorneys for Defendants TCL Corporation,
                                     TCL Communication Technology Holdings
                                     Limited, Huizhou TCL Mobile Communication
                                     Co. Ltd., TCT Mobile International Ltd, and
                                     TCL Electronics Holdings Limited




                                   -2-
 Case 2:20-cv-00080-JRG Document 21 Filed 08/10/20 Page 3 of 3 PageID #: 84



                               CERTIFICATE OF SERVICE

        The undersigned certifies that on August 10, 2020, counsel of record who are deemed to

have consented to electronic services are being served with a copy of this document through the

Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will be served

by first class mail.

                                            /s/ Robert Benson
                                            Robert Benson




                                              -3-
